NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3720-14T2


LAVERN SANDERS,

        Plaintiff-Appellant,

v.

DIVISION OF CHILDREN AND
FAMILY SERVICES and
JONATHAN REID,

     Defendants-Respondents.
_____________________________

              Submitted May 17, 2017 – Decided July 26, 2017

              Before   Judges        Simonelli,       Carroll      and
              Farrington.

              On appeal from the Superior Court of New
              Jersey, Law Division, Hudson County, Docket
              No. L-1146-13.

              Law Offices of Louis A. Zayas, L.L.C.,
              attorneys for appellant (Mr. Zayas, of counsel
              and on the briefs; Alex Lee, on the briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa H. Raksa,
              Assistant Attorney General, of counsel;
              Jennifer I. Fischer, Deputy Attorney General,
              on the brief).
PER CURIAM

     In this employment matter, plaintiff Lavern Sanders appeals

from the March 6, 2015 Law Division order, which granted summary

judgment to defendants Division of Children and Family Services

(DCF)   and   Jonathan    Reid,   and       dismissed    her     complaint   with

prejudice.    We affirm in part, and reverse in part.

                                     I.

     We derive the following facts from evidence submitted by the

parties in support of, and in opposition to, the summary judgment

motion, viewed in the light most favorable to plaintiff.                Angland

v. Mountain Creek Resort, Inc., 213 N.J. 573, 577 (2013) (citing

Brill v. Guardian Life Ins. Co., 142 N.J. 520, 523 (1995)).

     In November 2006, plaintiff began her employment with DCF as

a Family Service Specialist Trainee.            In September 2007, she was

promoted to Family Service Specialist 2 (FSS 2).

     In 2007, plaintiff began a romantic relationship with another

DCF employee, Reid.        Reid was a DCF Family Service Specialist

Supervisor,    but   he   never   supervised     or     worked    directly   with

plaintiff.    Plaintiff and Reid dated for approximately six months.

None of their coworkers knew they were dating. Plaintiff allegedly

ended the relationship in September 2007.             She last spoke to Reid

in September 2008 and last saw him in 2010.



                                        2                                A-3720-14T2
     In July 2008, a judicial officer found probable cause to

issue a complaint-warrant against plaintiff, charging her with

using Reid's personal identifying information to open a Discover

credit card account in July 2007, in violation of N.J.S.A. 2C:21-

17(a)(4) and N.J.S.A. 2C:21-6(d)(2).      Plaintiff allegedly made

herself and her mother authorized users of the credit card, had

the bill sent to her home mailing address, and used the card to

accumulate $4,847.40 in charges.

     Plaintiff was arrested on October 8, 2008.      She claimed that

Reid falsely accused her of identity theft and credit card fraud

in retaliation for ending their relationship.      Reid also filed a

civil action against plaintiff, which settled in June 2009, after

plaintiff agreed to pay $4500 in installment payments.

     On October 17, 2008, DCF served plaintiff with a preliminary

notice   of   disciplinary   action   (PNDA),    charging   her   with

impersonation, theft of identity crime, and credit card crime.

DCF suspended plaintiff with pay and sought her removal.             On

October 22, 2008, DCF served plaintiff with a second PNDA, charging

her with the same offenses, suspending her without pay effective

October 22, 2008, and seeking her removal.      On March 5, 2009, DCF

served plaintiff with a third PNDA, charging her with conduct

unbecoming a public employee and improper conduct that violates

common decency.   On April 7, 2009, DCF sustained the charges in

                                 3                            A-3720-14T2
the third PDNA, and served plaintiff with a final notice of

disciplinary action (FNDA), removing her, effective October 22,

2008.

     Following a bench trial on the criminal charges, on March 23,

2009, the court acquitted plaintiff of the criminal charges.     DCF

eventually rescinded plaintiff's removal and reinstated her as a

FSS 2, effective January 4, 2010, with back pay and benefits to

October 22, 2008.

     Plaintiff returned to work on January 14, 2010.   She claimed

that her supervisors began retaliating against her and created a

hostile work environment because she had dated Reid; Reid told

them she had stolen his credit card and used his identity; Reid

pressed criminal charges against her and she was arrested; and

they did not believe she was acquitted of the charges.   Plaintiff

maintained that her supervisors were trying to get her terminated

because they believed Reid, and DCF did not discipline Reid for

making false allegations against her.

     Plaintiff pointed to several instances of alleged retaliation

and hostile work environment.   The first involved discipline she

received upon returning to work.    On January 19, 2010, DCF served

plaintiff with a PNDA, charging her with and seeking her removal

for inability to perform job duties, and suspending her with pay.

The charge stemmed from plaintiff's lack of a valid New Jersey

                                4                           A-3720-14T2
driver's license. Plaintiff was required to operate State vehicles

in performing her job duties and department policy required her

to have a valid driver's license.            Prior to returning to work, she

signed a document certifying that she possessed a valid driver's

license;    however,     her   driver's       license    was    suspended.            DCF

subsequently withdrew the PNDA after plaintiff had her driver's

license reinstated.

       Plaintiff claimed that in April 2010, her supervisor twice

reprimanded her for improper attire but did not reprimand other

employees    for    wearing    similar       clothing.        However,     plaintiff

admitted that after receiving a copy of the dress code, she

continued to come to work improperly dressed and once wore an NBA

logo    tracksuit   to     court.    She      also    admitted       she   was     never

disciplined for this incident and never reprimanded for any dress

code violation after April 2010.

       Plaintiff claimed that in April 2010, she was                        denied a

position in the Special Response Unit (SPRU).                   She alleged that

everyone in the department received an email about a position

opening in the SPRU, except her, which caused her to submit an

application    in    May    2010,   that     was     denied    for    untimeliness.

However, she admitted she did not apply for a SPRU position after

2010.



                                         5                                       A-3720-14T2
     Plaintiff claimed that in May 2010, she was threatened with

disciplinary action for parking a State vehicle on the street in

front of the building, while other employees parked there with no

problems.   However, she admitted that DCF employees are required

to park State vehicles in the parking lot one block from the

building.   She also admitted she was never disciplined for this

incident and had no issues regarding parking after May 2010.

Plaintiff also claimed that in August 2010, her supervisor accused

her of being involved in a near accident with a State vehicle.

However, she admitted she was not disciplined for this incident

and had no other incidents or accusations regarding State vehicles

after August 2010.

     Plaintiff claimed that in June 2010, she was denied mandatory

training.   However, she was removed from the training session

because she had to complete work on her caseload.     She admitted

that staff members were promptly rescheduled to attend any missed

training sessions; she was rescheduled for and attended training

sessions in September 2010; the rescheduled training included the

same courses as the June 2010 training session; and she was not

denied training after June 2010.

     Plaintiff claimed that in 2010, she was denied the opportunity

to adopt T.H.   She had submitted the required documents to adopt

T.H. as a DCF worker, but was advised on November 8, 2010 that per

                                6                           A-3720-14T2
Labor Relations, she was to have no contact with T.H.             Plaintiff

alleged she was defamed by a caseworker-supervisor's comment to

her boyfriend that she previously and currently had pending charges

against her and T.H. could not be left alone with her at any time,

and this information was placed into T.H.'s file.           Plaintiff had

no issues regarding T.H. after December 2010.

     Plaintiff   testified   at   her   deposition   that   all    acts    of

retaliation and hostile work environment occurred on or before

2010; Reid had no involvement in any of those acts; and Reid did

not supervise her.   However, she claimed that the retaliation and

hostile work environment continued after 2010, when DCF served her

with a PNDA on March 30, 2011, seeking her removal; denied her

sick leave in April 2011; and rejected her as a foster parent in

May 2011.

     Plaintiff suffers from sarcoidosis and mental health issues,

and was on approved leave from October 5, 2010 through October 18,

2010.   She returned to work, but left again on December 8, 2010.

She used sick leave from December 9 to December 24, 2010, and

administrative leave from December 28 to December 30, 2010.               She

submitted a doctor's note verifying her sick leave for December 9

to December 22, 2010, and submitted a second doctor's note stating

she could return to work on January 6, 2011.



                                   7                                A-3720-14T2
       Plaintiff did not return to work on January 6, 2011, and did

not report her absence, as required by DCF policy.                Her doctor

placed her on short-term disability leave until February 28, 2011.

DCF instructed plaintiff to complete and submit the required

request for paid leave of absence and provide acceptable medical

verification, but plaintiff failed to comply.             As a result, DCF

considered her leave unauthorized.

       Plaintiff did not return to work on February 28, 2011, and

did not report her absence.          On March 30, 2011, DCF served her

with a PNDA, charging her with unauthorized absences; failure to

follow established procedures for documenting absences from work;

failure to follow established procedures for reporting absences

from   work;   abuse   of    sick   leave;   insubordination;     chronic   or

excessive absenteeism or lateness; and resignation not in good

standing for being absent for five or more consecutive business

days without supervisor approval.          DCF sought plaintiff's removal,

effective   March   7,      2011.    DCF   denied   plaintiff's   subsequent

requests for paid leave of absence because she was on unauthorized

leave and pending removal pursuant to the PNDA.

       A hearing officer sustained the charges.            On December 28,

2011, DCF served plaintiff with a FNDA, removing her effective

March 7, 2011.      On April 29, 2013, an arbitrator converted the

sanction to a five-day suspension for failing to follow proper

                                       8                             A-3720-14T2
policies    and     procedures      for       her   leave      of   absence     and

insubordination     for   failing     to       follow    DCF    directives,     and

reinstated plaintiff.

       Prior to her reinstatement, in May 2011, plaintiff sought to

become a foster parent for K.T.               DCF denied her request because

she was not an employee in good standing at the time.                    Plaintiff

believed the denial was in retaliation for filing complaints with

the Equal Employment Opportunity Commission (EEOC).                    She claimed

that she had filed EEOC complaints in 2009, 2010, 2011, and 2012;

however, the EEOC only confirmed receiving complaints on January

28, 2011, alleging age discrimination, and on October 12, 2011,

alleging age and disability discrimination and retaliation.                     The

EEOC    attempted    to   contact    plaintiff          to   acquire    additional

information about both complaints, and she refused to provide any

information about the second complaint and said she would be

consulting an attorney.          As a result, the EEOC dismissed both

complaints, but issued plaintiff right to sue letters.                   Plaintiff

provided no evidence that DCF, her supervisors, or Reid were aware

of her EEOC complaints or that EEOC had contacted them.

       Plaintiff was reinstated and returned to work in June 2013.

She claimed that her supervisor harassed her by giving her cases

back to her with corrections, and retaliated against her because

of her prior complaints and because the supervisor heard from

                                          9                                A-3720-14T2
other supervisors that she was stubborn and did not like to follow

orders.

     Lastly,   plaintiff   was   previously   assigned   to   the    Intake

Section.   In October 2014, she was transferred to the Permanency

Section.   She claimed the position was a hardship on her due to

her disability; she was purposely given no work assignments; and

her responsibilities were taken away from her when her co-workers,

both male and female, were facing enormous workloads.

     Plaintiff only deposed Reid.      Reid testified that he did not

know plaintiff's supervisors and had no conversations with them

about her.     Except for her self-serving statements, plaintiff

provided no competent evidence supporting her claims of continued

retaliation, hostile work environment, and gender- or disability-

based discrimination in 2013 and 2014.

     On March 6, 2013, plaintiff filed a complaint against all

defendants, asserting claims for: gender- and disability-based

unlawful termination, retaliation, and hostile work environment

in violation of the New Jersey Law Against Discrimination, (NJLAD)

N.J.S.A. 10:5-1 to -49; and violation of her right to free speech

and to petition for redress of grievances, in violation of the New

Jersey Civil Rights Act (NJCRA), N.J.S.A. 10:6-1 to -2.        Plaintiff

sued Reid in his official and individual capacity, and asserted



                                  10                                A-3720-14T2
separate claims against him for malicious prosecution and abuse

of process.

      Defendants    filed   a    motion       for    summary       judgment.         In   a

comprehensive oral opinion, the motion judge found the two-year

statute of limitations, N.J.S.A. 2A:14-2, barred claims pre-dating

March 6, 2011, and the continuing violation doctrine did not apply

because    plaintiff   testified        that    all    of    the    retaliation       and

harassment occurred on or before 2010, and plaintiff failed to

cite to any discriminatory actions or evidence of hostile work

environment after 2010.         The judge also found that plaintiff had

no contact with Reid since 2010.

      Addressing the merits, the judge found there was no evidence

supporting    plaintiff's       NJLAD    and    NJCRA       claims    against     Reid.

Regarding plaintiff's gender discrimination claim, the judge found

no evidence that any of the disciplinary actions taken against

plaintiff    were   gender-based;        no     evidence       that      DCF   did    not

discipline Reid for making false allegations against her; and DCF

had   legitimate    business     reasons       for    all    of    the   disciplinary

actions.     The judge concluded that plaintiff failed to establish

a prima facie case of gender-based discrimination, or a causal

connection between any adverse employment action and her gender.

      Regarding plaintiff's disability discrimination claim, the

judge found that plaintiff failed to show she was performing her

                                        11                                      A-3720-14T2
duties as a FSS 2 at a level that met her employer's legitimate

expectations.      The judge also found that DCF had a legitimate,

non-pretextual business reason for removing her, effective March

7, 2011.

     The   judge    found   that   except   for   plaintiff's   subjective

beliefs, she failed to provide any evidence of a hostile work

environment.    The judge found no evidence: supporting plaintiff's

claims that Reid ignited a series of harassments by DCF employees

against her; establishing any connection with Reid and her alleged

harassment based on gender or disability; or establishing that she

was harassed due to her disability.           The judge also found no

evidence of any defamatory comments made about plaintiff, and no

evidence that the alleged discriminatory acts in 2011 and 2013

were gender- or disability-based.

     Regarding plaintiff's retaliation claim based on filing of

the EEOC complaints, the judge found plaintiff could not prove she

was engaged in a protected activity known to her employer because

there was no evidence that anyone at DCF knew she had filed those

complaints.     The judge also found no evidence of a causal link

between the EEOC complaints and her March 7, 2011 removal or denial

of her request to be a foster parent to K.T.         The judge determined

there was no evidence whatsoever that the terms, conditions, or



                                    12                             A-3720-14T2
privileges    of   plaintiff's   employment   were   adversely   affected

because she was denied being a foster parent.

     The judge found no evidence that Reid aided or abetted the

alleged retaliation.     The judge determined that because DCF did

not violate the NJLAD, Reid could not be held liable as an aider

or abettor.    The judge also found, incorrectly, that plaintiff's

malicious prosecution and abuse of process claims against Reid

were barred for failure to file a notice of tort claim and by the

two-year statute of limitations.

     The judge found that plaintiff's CRA claims of violation of

her right to free speech and to petition for redress of grievances

could not be brought against a public employer, and there was no

evidence that plaintiff complained to DCF or any supervisor about

her adverse treatment.       The judge also found that plaintiff's

claims of a CRA violation regarding her January 2011 EEOC complaint

were barred by the two-year statute of limitations, and her October

2012 EEOC complaint post-dated her allegations of retaliation and

hostile work environment.

     Lastly, the judge dismissed plaintiff's punitive damages

claim for plaintiff's failure to show any acts of wanton, reckless,

and malicious, evil-minded or particularly egregious acts on the

part of defendants or any DCF employee.          On appeal, plaintiff

challenges all of the judge's findings.

                                   13                             A-3720-14T2
      We review a ruling on a motion for summary judgment de novo,

applying the same standard governing the trial court.                     Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co., 224 N.J. 189,

199 (2016).       Thus, we consider, as the motion judge did, "whether

the competent evidential materials presented, when viewed in the

light most favorable to the non-moving party, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue

in favor of the non-moving party."           Davis v. Brickman Landscaping,

Ltd., 219 N.J. 395, 406 (2014) (citation omitted).                If there is

no genuine issue of material fact, we must then "decide whether

the trial court correctly interpreted the law."                 DepoLink Court

Reporting & Litig. Support Servs. v. Rochman, 430 N.J. Super. 325,

333 (App. Div. 2013) (citation omitted).            We review issues of law

de   novo   and    accord   no   deference   to   the   trial   judge's   legal

conclusions.       Nicholas v. Mynster, 213 N.J. 463, 478 (2013).            For

mixed questions of law and fact, we give deference to the supported

factual findings of the trial court, but review "de novo the lower

court's application of any legal rules to such factual findings."

State v. Pierre, 223 N.J. 560, 576-77 (2015) (citations omitted).

                                      II.

      We first address the dismissal of plaintiff's claims based

on the statute of limitations.             The statute of limitations for

NJLAD claims is two years.           Alexander v. Seton Hall Univ., 204

                                      14                               A-3720-14T2
N.J. 219, 228 (2010).       "Determining when the limitation period

begins to run depends on when the cause of action accrued, which

in turn is affected by the type of conduct a plaintiff alleges to

have violated the LAD." Ibid. Here, plaintiff alleges retaliation

and hostile work environment.

     "Generally stated, discrete acts of discrimination, such as

termination or a punitive retaliatory act, are usually readily

known when they occur and thus easily identified in respect of

timing."    Ibid.    "Hence, their treatment for timeliness purposes

is straightforward: 'A discrete retaliatory or discriminatory act

occurs on the day that it happens.'"        Ibid. (quoting Roa v. Roa,

200 N.J. 555, 567 (2010)).      "Discriminatory termination and other

similar    abrupt,   singular   adverse   employment   actions    that   are

attributable to invidious discrimination, prohibited by the LAD,

generally are immediately known injuries, whose two-year statute

of limitations period commences on the day they occur."               Ibid.

Discrete acts are those "such as termination, failure to promote,

denial of transfer, or refusal to hire" and for purposes of a

statute of limitations, occurs on the day it happens.            Nat'l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 110, 114, 122 S. Ct.

2061, 2070, 2073, 153 L. Ed. 2d 106, 120, 122 (2002).            Similarly,

a transfer is a discrete act in line with the examples cited in

Morgan.    Id. at 114, 122 S. Ct. at 2073, 153 L. Ed. 2d at 122.

                                   15                               A-3720-14T2
     Alternatively, a plaintiff may have a viable NJLAD claim

under the continuing violation doctrine, which is "a judicially

created doctrine . . . [that] has developed as an equitable

exception to the statute of limitations" in NJLAD cases.              Bolinger

v. Bell Atl., 330 N.J. Super. 300, 306 (App. Div.), certif. denied,

165 N.J. 491 (2000).      The continuing violation doctrine provides

that "when the complained-of conduct constitutes 'a series of

separate acts that collectively constitute one unlawful employment

practice[,]' the entire claim may be timely if filed within two

years of 'the date on which the last component act occurred.'"

Alexander, supra, 204 N.J. at 229 (quoting Roa, supra, 200 N.J.

at 567).     "The 'continuing violation' doctrine, recognized under

federal Title VII law as an appropriate equitable exception to the

strict application of a statute of limitations, provided the

analytic framework that has been used in the assessment of a LAD

hostile workplace environment claim."         Ibid.

     Our    Supreme   Court   has   "specifically     adopted   the   federal

continuing violation equitable doctrine to determine the accrual

date of a cause of action in a hostile workplace course-of-conduct

claim."     Ibid. (citing Shepherd v. Hunterdon Developmental Ctr.,

174 N.J. 1, 18-19 (2002)).          The Court noted that the doctrine

addresses    the   "factual   circumstances   of    an    ongoing    workplace

harassment    claim   that    involve[s]   alleged       incidents    of   both

                                     16                                A-3720-14T2
discrete    and   non-discrete   acts   of    discriminatory    workplace

hostility."    Ibid. (citing Shepherd, supra, 174 N.J. at 21).          The

Court stated that Morgan had clarified the distinction between

discrete   acts   of   discrimination   and   hostile   work   environment

claims, stating that "hostile work environment claims by '[t]heir

very nature involve[] repeated conduct' of varying types and that

'[s]uch claims are based on the cumulative effect of individual

acts.'"    Ibid. (quoting Morgan, supra, 536 U.S. at 115, 122 S. Ct.

at 2073-74, 153 L. Ed. 2d at 123).       The Court also stated that

            [r]ecognizing   the   beneficial    effect    of
            adopting Morgan's approach to such difficult
            hostile work environment scenarios where an
            employee   may   be  subjected     to    ongoing
            indignities, we held in Shepherd . . . that
            "a   victim's  knowledge    of   a    claim   is
            insufficient to start the limitations clock
            so long as the defendant continues the series
            of non-discrete acts on which the claim as a
            whole is based."

            [Id. at 229-30 (quoting Shepherd, supra, 174
            N.J. at 22).]

       The Court continued that "[s]tated differently, knowledge of

hostility and of ongoing acts consistent with that hostility in

such a setting is insufficient to trigger the limitation timeframe

within which a [NJ]LAD cause of action must be filed."             Id. at

230.    The Court warned, however, "that '[w]hat the doctrine does

not permit is the aggregation of discrete discriminatory acts for

the purposes of reviving an untimely act of discrimination that

                                  17                               A-3720-14T2
the victim knew or should have known was actionable.'"                            Ibid.

(quoting Roa, supra, 200 N.J. at 569).

    To establish a continuing violation based on a series of

discriminatory         acts,   our    Supreme    Court     has    stated   that    two

questions must be considered:

             First, have plaintiffs alleged one or more
             discrete acts of discriminatory conduct by
             defendants?    If yes, then their cause of
             action would have accrued on the day on which
             those individual acts occurred. Second, have
             plaintiffs alleged a pattern or series of
             acts, any one of which may not be actionable
             as   a   discrete   act,   but   when   viewed
             cumulatively   constitute   a   hostile   work
             environment?    If yes, then their cause of
             action would have accrued on the date on which
             the last act occurred, notwithstanding "that
             some of the component acts of the hostile work
             environment   [have   fallen]    outside   the
             statutory time period."

             [Shepherd, supra, 174 N.J. at 21 (emphasis
             added) (quoting Morgan, supra, 536 U.S. at
             116, 122 S. Ct. at 2074, 153 L. Ed. 2d at
             124).]

Here, plaintiff relies on the continuing violation doctrine to

sweep   in   as    timely      all   of   the   retaliation      and    hostile   work

environment that allegedly occurred during a six-year period.

    The      continuing        violation    doctrine     does     not    permit    the

aggregation       of   discrete      retaliatory    acts    for    the   purpose    of

reviving an untimely act of discrimination that plaintiff knew or

should have known was actionable.               Thus, each time plaintiff was


                                          18                                 A-3720-14T2
terminated, disciplined, or reprimanded, she knew or should have

known that she had been subjected to discriminatory retaliation

and should have filed her retaliation claim within two years

thereof.   When she did not do so, that retaliation claim was lost

and not subject to the continuing violation doctrine. Accordingly,

plaintiff's retaliation claims pre-dating March 6, 2011 are time-

barred.

       We reach a different conclusion as to plaintiff's hostile

work environment claim.    Plaintiff alleged a pattern or series of

non-discrete     acts   which,   when    viewed   cumulatively,     could

constitute a hostile work environment.       When a plaintiff alleges

a pattern or series of acts, any one of which may not be actionable

as a discrete act, but when viewed cumulatively constitute a

hostile work environment, the cause of action accrues on the date

of the last act, even if some of the component acts of the hostile

work environment claim fell outside the two-year period.              Roa,

supra, 200 N.J. at 568 (quoting Shepherd, supra, 174 N.J. at 21).

Plaintiff's deposition testimony and certification submitted in

opposition to the summary judgment motion suggest that from 2008

to 2014, she was subjected to a pattern or series of acts that

when    viewed   cumulatively    could   constitute   a   hostile     work

environment.     Accordingly, her hostile work environment claim was



                                   19                             A-3720-14T2
timely as a continuing violation.         Nevertheless, that claim was

properly dismissed on the merits.

     The    burden   of   proving    discrimination   "remains     with   the

employee at all times."      Zive v. Stanley Roberts, Inc., 182 N.J.

436, 450 (2005).     To establish a cause of action under the NJLAD

based on hostile work environment, the plaintiff must satisfy four

elements:

            Specifically, [plaintiff] must show that the
            complained-of conduct (1) would not have
            occurred but for the employee's protected
            status, and was (2) severe or pervasive enough
            to make a (3) reasonable person believe that
            (4) the conditions of employment have been
            altered and that the working environment is
            hostile or abusive. Within that framework, a
            court cannot determine what is "severe or
            pervasive"    conduct   without    considering
            whether a reasonable person would believe that
            the conditions of employment have been altered
            and that the working environment is hostile.
            Thus, the second, third, and fourth prongs
            are, to some degree, interdependent.

            [Shepherd, supra, 174 N.J. at 24 (citations
            omitted).]

     Plaintiff cannot satisfy the first element.            The record is

devoid of evidence that she was subjected to a hostile work

environment because of her gender or disability.                Accordingly,

defendants    were   entitled   to    summary   judgment   on    plaintiff's

hostile work environment claim as a matter of law.




                                     20                              A-3720-14T2
                                 III.

     Defendants were also entitled to summary judgment as a matter

of law on plaintiff's post-March 6, 2011 retaliation claims.                 To

prove a prima facie case of retaliation, plaintiff must show that:

(1) she was engaged in a protected activity known to the defendant;

(2) she was thereafter subjected to an adverse employment decision

by the defendant; and (3) there was a causal link between the

protected activity and the adverse employment consequence.             Victor

v. State, 203 N.J. 383, 409 (2010).     Once a plaintiff establishes

a prima facie case of retaliation, the burden of production shifts

to the defendant to articulate a "legitimate[,] non-retaliatory

reason" for the decision.   Jamison v. Rockaway Twp. Bd. of Educ.,

242 N.J. Super. 436, 445 (App. Div. 1990).              If the defendant

satisfies this burden, the plaintiff must then demonstrate that a

retaliatory intent, not the employer's stated reason, motivated

the employer's action, proving the employer's articulated reason

was merely a pretext for discrimination.        Ibid.

     Plaintiff claims she was engaged in protected activity by

filing the EEOC complaints.        However,     there was no evidence

whatsoever   that   defendants   were   aware   she     had   filed     those

complaints or that the EEOC had contacted DCF, Reid, or any DCF

employees. Because plaintiff cannot establish that she was engaged

in a protected activity known to defendants, she also cannot

                                 21                                   A-3720-14T2
establish a causal link between her protected activity and the

alleged retaliatory acts that occurred after March 6, 2011.

                                IV.

     Plaintiff's disability discrimination claim also fails as a

matter of law.    The NJLAD prohibits employment discrimination on

the basis of a disability "unless the nature and extent of the

disability reasonably precludes the performance of the particular

employment."     N.J.S.A. 10:5-4.1; see also Potente v. Cty. of

Hudson, 187 N.J. 103, 110 (2006).     To establish a prima facie case

of disability discrimination, the plaintiff must show that: (1)

she was handicapped or disabled within the meaning of the NJLAD;

(2) she was qualified to perform the essential functions of the

position of employment, with or without accommodation;1 (3) she

suffered an adverse employment action because of the handicap or

disability; and (4) the employer sought another to perform the

same work after plaintiff had been removed from the position.

Gerety v. Atl. City Hilton Casino Resort, 184 N.J. 391, 399 (2005).

     Plaintiff did not establish that she suffered an adverse

employment action because of her disability and that DCF sought


1
   We decline to address plaintiff's argument that DCF failed to
accommodate her disability. Plaintiff did not allege a failure
to accommodate in her complaint or raise this issue before the
motion judge, and the issue is not jurisdictional in nature nor
does it substantially implicate the public interest.    Zaman v.
Felton, 219 N.J. 199, 226-27 (2014) (citation omitted).

                                22                            A-3720-14T2
another to perform the same work after she was removed from the

position.    There is no evidence that any of the adverse employment

actions taken against plaintiff were based on her disability.

                                  V.

     We next address plaintiff's aiding and abetting claim against

Reid.   "[I]t is unlawful '[f]or any person, whether an employer

or an employee or not, to aid, abet, incite, compel or coerce the

doing of any of the acts forbidden [under the NJLAD],' N.J.S.A.

10:5-12[(e)], and such conduct may result in personal liability."

Tarr v. Ciasulli, 181 N.J. 70, 82-83 (2004).    In order to hold an

employee liable as an aider or abettor, a plaintiff must show that

(1) the party whom the defendant aids must perform a wrongful act

that causes an injury; (2) the defendant must be generally aware

of his role as part of an overall illegal or tortious activity at

the time that he provides the assistance; and (3) the defendant

must knowingly and substantially assist the principal violation.

Id. at 84 (citations omitted).

     Plaintiff did not establish that DCF committed any wrongful

act, and even if she did, there is no evidence that Reid assisted

DCF or knew DCF had engaged in illegal or tortious activity toward

plaintiff.     Accordingly, plaintiff's aiding and abetting claim

against Reid was properly dismissed as a matter of law.



                                 23                          A-3720-14T2
                                    VI.

      We next address the dismissal of plaintiff's NJCRA claims.

Plaintiff alleges two NJCRA violations: the violation of her right

to free speech and her right to petition for grievances.

      The NJCRA authorizes a private cause of action for the

enforcement of an individual's civil rights.         N.J.S.A. 10:6-1 to

-2.   Under N.J.S.A. 10:6-2(c) only a "person acting under color

of law," may be sued for damages.         Perez v. Zagami, LLC, 218 N.J.

202, 210-14 (2014).

      The State is not a "person" within the meaning of the NJCRA

and is immune from suit under the NJCRA.            Brown v. State, 442

N.J. Super. 406, 426 (App. Div. 2015).          This is consistent with

United State Supreme Court precedent interpreting the analogous

federal Civil Rights Act, holding that "neither a State nor its

officials   acting   in   their   official   capacities   are   'persons'"

within the meaning of the federal statute.          Will v. Mich. Dep't

of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L. Ed. 2d

45 (1989); see also Brown, supra, 442 N.J. Super. at 426.          Because

DCF is an arm of the State, see N.J.S.A. 9:3A-3 (establishing DCF

in the Executive Branch of the State government), it is not a

"person" subject to a private cause of action and is immune from

suit under the NJCRA.



                                    24                             A-3720-14T2
       While Reid may be deemed a "person" under the NJCRA, he cannot

be sued under the NJCRA for acts taken in his individual capacity;

he must be acting under the color of law.                Plaintiff claims Reid

acted under color of law in provoking the retaliatory acts against

her.

       There is no evidence that DCF or any of its employees violated

plaintiff's civil rights.        Even if there was such evidence, there

is no evidence that Reid interfered or attempted to interfere with

those rights.      As for plaintiff's arguments that Reid acted under

color   of   law   in   provoking    retaliatory        acts   against   her,    as

discussed supra, there is no evidence of retaliation and hostile

work environment by DCF or any of its employees.                    Accordingly,

plaintiff's    NJCRA    claims   against    DCF    and    Reid    were   properly

dismissed.

       Because plaintiff failed to establish any claim against DCF,

her    punitive    damages   claim   against      the    agency    was   properly

dismissed.    See N.J.S.A. 2A:15-5.12(a).

                                     VII.

       Plaintiff's claims against Reid for malicious prosecution and

abuse of process were improperly dismissed.                    Plaintiff brought

these claims against Reid in his individual capacity, not in his

capacity as a public employee.        Thus, those claims are not subject

to a tort claim notice.          See N.J.S.A. 59:8-8 (barring recovery

                                      25                                  A-3720-14T2
against a public entity or public employee for failure to timely

file a notice of tort claim); Gazzillo v. Greib, 398 N.J. Super.

259, 264 (App. Div.) (noting "there must be some nexus between the

wrong that is complained of and the defendant's public employment

in order to mandate that a notice of claim be filed before suit

may be instituted"), certif. denied, 195 N.J. 524 2008).

     In addition, a six-year statute of limitations applies to

malicious prosecution and abuse of process claims.   Earl v. Winne,

14 N.J. 119, 132 (1953).   Consequently, plaintiff's claims against

Reid, individually, of malicious prosecution and abuse of process

based on the legal proceedings in 2008 and 2009 were timely.

     Because plaintiff's malicious prosecution and      process of

process claims survive summary judgment, so too, does plaintiff's

claim against Reid for punitive damages.    However, we express no

view as to the merits of any of these remaining claims.

     Affirmed in part, reversed in part.




                                26                          A-3720-14T2